DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-8, 10-13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthias (US 5740874).
With regards to claim 1, it discloses a drill bit (Fig. 1) comprising: a bit body (10) defining a bit rotational axis; a blade (13) attached to the bit body; and a cutter (18) comprising a cutting arc on a cutting surface of the cutter, wherein the cutter comprises at least one relief comprising a straight edge (27) configured to generate one or more micro cores (the generation of microcores is inherent to the shape of the cutter, thus it is “configured” to do so) and a curved edge (29) having an end that interrupts the cutting arc.
With regards to claim 3, it discloses the curved edge (29, radius of curvature r) is convex with respect to a center of the cutter.
With regards to claim 4, it discloses the curved edge is a first curved edge, and wherein the at least one relief comprises a second curved edge (there are edges “29” on either side of the straight edge ”27”).
With regards to claim 6, it discloses a length of the straight edge is proportional to a diameter of the cutter (any object can be considered “proportional” to another object, when the proportions of each are undefined).
With regards to claim 7, it discloses the first curved edge (top 29, Fig. 5) has a first end positioned at a first end of the at least one relief, wherein the straight edge (27) has a first end adjacent to a second end of the first curved edge, and wherein the second curved edge (bottom 29, Fig. 5) has a first end adjacent to a second end of the straight edge (27), wherein a second end of the second curved edge is positioned at a second end of the at least one relief.
With regards to claim 8, Matthias discloses generating, via operation of a drill bit, one or more micro cores as part of a drilling process (inherent in the shape of the cutter) used to extend a borehole into a foundation material, wherein the drill bit comprises a bit body (10) defining a bit rotational axis, a blade (13) attached to the bit body, and a cutter comprising a cutting arc on a cutting surface of the cutter, and wherein the cutter comprises at least one relief comprising a straight edge (27) configured to generate the one or more micro cores (the generation of microcores is inherent to the shape of the cutter, thus it is “configured” to do so) and a curved edge (29) having an end that interrupts the cutting arc.
With regards to claim 10, it discloses the curved edge (29, radius of curvature r) is convex with respect to a center of the cutter.
With regards to claim 11, it discloses a length of the straight edge is proportional to a diameter of the cutter (any object can be considered “proportional” to another object, when the proportions of each are undefined).
With regards to claim 12, it discloses the curved edge is a first curved edge, and wherein the at least one relief comprises a second curved edge (there are edges “29” on either side of the straight edge ”27”).
With regards to claim 13, it discloses the first curved edge (top 29, Fig. 5) has a first end positioned at a first end of the at least one relief, wherein the straight edge (27) has a first end adjacent to a second end of the first curved edge, and wherein the second curved edge (bottom 29, Fig. 5) has a first end adjacent to a second end of the straight edge (27), wherein a second end of the second curved edge is positioned at a second end of the at least one relief.
With regards to claim 15, it discloses a cutter comprising: a cutting surface; a cutting arc; and at least one relief having an end that interrupts the cutting arc, wherein the at least one relief comprises a straight edge (27) configured to generate one or more micro cores (the generation of microcores is inherent to the shape of the cutter, thus it is “configured” to do so) and a curved edge (29) configured to fracture the one or more micro cores having an end that interrupts the cutting arc. 
With regards to claim 16, it discloses a length of the straight edge is proportional to a diameter of the cutter (any object can be considered “proportional” to another object, when the proportions of each are undefined).
With regards to claim 17, it discloses the at least one relief is a first relief (upper 29), and wherein the cutter comprises a second relief (27) and a third relief (lower 29), wherein each of the second relief and the third relief comprise a respective curved edge and a respective straight edge.
With regards to claim 18, it discloses the curved edge (29) is a first curved edge (upper), and wherein the cutter comprises a second curved edge (lower).
With regards to claim 20, it discloses the first curved edge (top 29, Fig. 5) has a first end positioned at a first end of the at least one relief, wherein the straight edge (27) has a first end adjacent to a second end of the first curved edge, and wherein the second curved edge (bottom 29, Fig. 5) has a first end adjacent to a second end of the straight edge (27), wherein a second end of the second curved edge is positioned at a second end of the at least one relief.
Claim(s) 1, 4-8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durairajan et al. (US 2010/0059287, hereafter Durairajan).
With regards to claim 1, it discloses a drill bit (Fig. 1) comprising: a bit body defining a bit rotational axis; a blade (14) attached to the bit body; and a cutter (Fig. 10a-10c) comprising a cutting arc on a cutting surface of the cutter, wherein the cutter comprises at least one relief comprising a straight edge (1016) configured to generate one or more micro cores (the generation of microcores is inherent to the shape of the cutter, thus it is “configured” to do so) and a curved edge (1017) having an end that interrupts the cutting arc.
With regards to claim 4, it discloses the curved edge is a first curved edge, and wherein the at least one relief comprises a second curved edge (there are edges “1017” on either side of the straight edge ”1016”).
With regards to claim 5, it discloses the second curved edge (1017) is concave with respect to a center of the cutter.
With regards to claim 6, it discloses a length of the straight edge is proportional to a diameter of the cutter (any object can be considered “proportional” to another object, when the proportions of each are undefined).
With regards to claim 7, it discloses the first curved edge (top 1017, Fig. 10c) has a first end positioned at a first end of the at least one relief, wherein the straight edge (1016) has a first end adjacent to a second end of the first curved edge, and wherein the second curved edge (bottom 1017, Fig. 10c) has a first end adjacent to a second end of the straight edge (1016), wherein a second end of the second curved edge is positioned at a second end of the at least one relief.
With regards to claim 8, it discloses generating, via operation of a drill bit, one or more micro cores as part of a drilling process (inherent in the shape of the cutter) used to extend a borehole into a foundation material, wherein the drill bit comprises a bit body (Fig. 1) defining a bit rotational axis, a blade (14) attached to the bit body, and a cutter (Fig. 10a-c) comprising a cutting arc on a cutting surface of the cutter, and wherein the cutter comprises at least one relief comprising a straight edge (1016) configured to generate the one or more micro cores (the generation of microcores is inherent to the shape of the cutter, thus it is “configured” to do so) and a curved edge (1017) having an end that interrupts the cutting arc.
With regards to claim 11, it discloses a length of the straight edge is proportional to a diameter of the cutter (any object can be considered “proportional” to another object, when the proportions of each are undefined).
With regards to claim 12, it discloses the curved edge is a first curved edge, and wherein the at least one relief comprises a second curved edge (there are edges “1017” on either side of the straight edge ”1016”).
With regards to claim 13, it discloses the first curved edge (top 1017, Fig. 10c) has a first end positioned at a first end of the at least one relief, wherein the straight edge (1016) has a first end adjacent to a second end of the first curved edge, and wherein the second curved edge (bottom 1017, Fig. 10c) has a first end adjacent to a second end of the straight edge (1016), wherein a second end of the second curved edge is positioned at a second end of the at least one relief.
With regards to claim 14, it discloses the second curved edge (1017) is concave with respect to a center of the cutter.
With regards to claim 15, it discloses a cutter comprising: a cutting surface; a cutting arc; and at least one relief having an end that interrupts the cutting arc, wherein the at least one relief comprises a straight edge (1016) configured to generate one or more micro cores (the generation of microcores is inherent to the shape of the cutter, thus it is “configured” to do so) and a curved edge (29) configured to fracture the one or more micro cores having an end that interrupts the cutting arc.
With regards to claim 16, it discloses a length of the straight edge is proportional to a diameter of the cutter (any object can be considered “proportional” to another object, when the proportions of each are undefined).
With regards to claim 17, it discloses the at least one relief is a first relief (upper 1017), and wherein the cutter comprises a second relief (1016) and a third relief (lower 1017), wherein each of the second relief and the third relief comprise a respective curved edge and a respective straight edge.
With regards to claim 18, it discloses the curved edge (1017) is a first curved edge (upper), and wherein the cutter comprises a second curved edge (lower).
With regards to claim 19, it discloses the second curved edge (1017) is concave with respect to a center of the cutter.
With regards to claim 20, it discloses the first curved edge (top 1017, Fig. 10c) has a first end positioned at a first end of the at least one relief, wherein the straight edge (1016) has a first end adjacent to a second end of the first curved edge, and wherein the second curved edge (bottom 1017, Fig. 10c) has a first end adjacent to a second end of the straight edge (1016), wherein a second end of the second curved edge is positioned at a second end of the at least one relief.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthias or Durairajan in view of Scott et al. (US 2015/0308197, hereafter Scott).
With regards to claim 2, Matthias or Durairajan show all the limitation of the present invention except, it does not disclose the cutter is an innermost cutter, and wherein the innermost cutter is closer to the bit rotational axis than a second cutter mounted on the blade. Scott discloses a bit (Fig. 8) for drilling downhole that includes a non-planar cutter on each of the cutter locations (806), including on the innermost cutter.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the cutter placement of Scott with the bit of Matthias or Durairajan.  This would be done to allow other types of cutting throughout the length of the blade face (Scott, para 72).
With regards to claim 9, Matthias and Durairajan disclose fracturing each of the one or more micro cores by applying a side load force generated by the cutting arc and applied to a side portion of each of the one or more micro cores as each micro core is generated by operating the drill bit; and after fracturing a given micro core of the one or more micro cores, urging the given micro core away from a bottom area of the drill bit (this cutting action is inherent in the shape of the bit and the micro-core would be urged away by the drilling fluid as with other drilled material).
Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive.
It is the assertion of the applicant that neither Matthias nor Durairajan disclose a cutter that is “configured to generate one or more micro cores” during a drilling process.  The examiner respectfully traverses this assertion.  The shape of the cutters in Matthias and Durairajan (Fig. 508 and Fig. 10a-c, respectively) are very similar, if not identical to the cutters of Fig. 5 and Fig. 8 of the present specification, which perform the function of the claimed invention.  Therefore, the cutters of Matthias and Durairajan would also, inherently, perform the same function as those within the claimed invention.
The applicant has argued against this inherent disclosure by asserting that Matthias and Durairajan do not “mention any functionality related to generating micro cores” and do not “explain how [the] drill bit may operate to generate the micro cores”. The examiner notes that neither do the claims beyond a cutter with a straight edge “configured” to generate one or more micro cores.  It there were physical limitations that defined the applicant’s cutter from the cutters of Matthias and Durairajan, then they would be given patentable weight, but as it stands, Matthias and Durairajan do not need to “mention any functionality related to generating micro cores” or “explain how [the] drill bit may operate to generate the micro cores”, because the generation is inherent to the shape of the cutter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/               Primary Examiner, Art Unit 3676